SUMMARY ORDER
Village Construction Co., Inc. (“Village”) and CED Construction Partners, Ltd. (“CED”) appeal and cross-appeal, respectively, the final judgment of the district court (Brieant, J.) granting Village $35,589.71 plus prejudgment interest after finding that CED had wrongfully terminated two subcontracts with Village. Village and CED each contest, in different ways, the district court’s measure and calculation of damages. CED additionally contests the district court’s finding of liability. We presume the parties’ familiarity with the underlying facts, the procedural history, and the scope of issues presented on appeal.
We affirm for substantially the reasons given by the district court. See Village Construction Co., Inc. v. CED Construction Partners, Ltd., No. 03 Civ. 799(CLB) (S.D.N.Y. Apr. 29, 2005); Village Construction Co., Inc. v. CED Construction Partners, Ltd., No. 03 Civ. 799(CLB) (S.D.N.Y. Mar. 1, 2005).
We have considered all of appellants’ arguments and find them without merit. The judgment of the district court is therefore AFFIRMED.